—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Kings County (Bruno, J.), dated January 6, 1999, which denied the application.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the petitioner’s application for leave to serve a late notice of claim, as the petitioner did not provide any reasonable excuse for failing to serve a timely notice of claim (see, General *327Municipal Law § 50-e [1] [a]; [5]; Matter of Dube v City of New York, 158 AD2d 457, 458). Additionally, although a police report was filed regarding the accident, it did not itself constitute actual notice to the respondent of the essential facts constituting the petitioner’s claim (see, Matter of Deegan v City of New York, 227 AD2d 620; Matter of Dancy v Poughkeepsie Hous. Auth., 220 AD2d 413; Matter of Dube v City of New York, supra; Caselli v City of New York, 105 AD2d 251, 255-258; see also, Olivera v City of New York, 270 AD2d 5). Finally, there was no evidence rebutting the respondent’s claim that it was prejudiced as a result of the petitioner’s delay in filing the notice of claim (see, Matter of Deegan v City of New York, supra). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.